Title: John Adams to Richard Cranch, 6 August 1778
From: Adams, John
To: Cranch, Richard



My dear Brother
Passi August 6th. 1778

I have long wished for an Opportunity to write to you but the thousand things that have surrounded me have prevented. Mr. Williams has promised me to write you concerning your Affairs and I suppose he has done it. I am not able to inform you of anything concerning them.
There is a Society here resembling the Society of Arts &c. in London. It is called “Le Societe libre d’emulation.” It gives Rewards to every Inventor of Improvement in Mechanicks and other Arts. I will send you by another Opportunity the Regulations of it. They have done me the Honor to elect me a Member as well as Doctor Franklin and Dr. Lee. In my Case it was a meer Compliment, because my Avocations having been very different I have never turned my Thoughts much to such Speculations. If they had chosen you, the Consequence would have been Honor to the Society and Benefit to Mankind. I have thought however that if I could not gratify my Vanity upon this Occasion I might possibly become accidentally an Instrument of some good to my Fellow Men by introducing some of your Discoveries to the Society. I therefore beg of you to send me a Draught upon paper or a Model in Wood of your Card Machine and Spermacaeti Machine with Explanations in Words of the various parts, or any other of your Speculations that you may think fit. I will engage to introduce them to the Notice of the Society and possibly they may grant Rewards. At least you will do good. It will be for the Reputation of our Country here. It will strengthen the Connection between the two Nations and be in other Respects usefull to the World. It shall be known that I am not the Author, and it shall be known who is. The Reputation and the Benefit shall be yours, and I shall think myself very happy in being the Channell of Conveyance. Remember me with the tenderest Affection to my Sister and the Children and to all our Connections and believe me with the utmost Esteem & Affection,

Your Brother


PS I have paid Mr. Williams of Nantes 141 Livres 9 Sols for you, which you may if you please repay to my Wife. He has sent the things you wrote for to you.
Memoire des Fournitures faites par le Roy Horloger du Roy a Monsieur Williams.

     
      1 Grosse de clef de Cuivre en couleur prix
      22
      
     
     
      6 douzaines & demi de ressorts de montres conformes aux echantillons a 10  10s. la douzaine
      68
      5
     
     
      2 Grosse de Crestaux pour montre a 6  6s.
      12
      12
     
     
      2 douzaines de pendant de Montre & une doze: de Boucles en argent
      38
      
     
     
      pour la Caisse & tembalage
      
      12
     
     
      
      £141
      9
     
    
   Payé par Monsieur Adams


signé J Williams Jr.
